                                  1

                                  2

                                  3                                 UNITED STATES DISTRICT COURT

                                  4                                NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 11-cr-00244-PJH
                                  8                   Plaintiff,                       Case No. 18-cr-00584-PJH
                                  9             v.                                     ORDER DENYING MOTION TO
                                                                                       APPOINT COUNSEL
                                  10     ANTHONY DELK,
                                                                                       Re: Dkt. No. 51 (11-244)
                                  11                  Defendant.
                                                                                          Dkt. No. 23 (18-584)
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The defendant in the two above-captioned related cases has filed a letter asking

                                  15   the court to appoint counsel for purposes of seeking compassionate release under 18

                                  16   U.S.C. § 3582(c)(1)(A). See Case no. 11-244, Dkt. 51; Case no. 18-584, Dkt. 23. The

                                  17   letter makes reference to the COVID-19 pandemic. Id. The court construes defendant’s

                                  18   letter as a motion to appoint counsel.

                                  19           The office of the Federal Public Defender filed a statement notifying the court that

                                  20   it has spoken with defendant regarding his request and that it does not intend to assume
                                       representation of defendant at this time to assist him in filing a compassionate release
                                  21
                                       motion. See Case no. 11-244, Dkt. 52; Case no. 18-584, Dkt. 24.
                                  22
                                              There is no Sixth Amendment right to counsel with respect to a motion under 18
                                  23
                                       U.S.C. § 3582(c). United States v. Townsend, 98 F.3d 510, 512-513 (9th Cir. 1996). Nor
                                  24
                                       is there a statutory right to counsel in connection with a motion brought under 18 U.S.C.
                                  25
                                       § 3582(c). “A person for whom counsel is appointed shall be represented at every stage
                                  26
                                       of the proceedings from his initial appearance ... through appeal, including ancillary
                                  27
                                       matters appropriate to the proceedings.” 18 U.S.C. 3006A(c). A motion brought under
                                  28
                                  1    18 U.S.C. § 3582(c) does not constitute an “ancillary matter[ ]” requiring counsel to be

                                  2    appointed. See, e.g., United States v. Whitebird, 55 F.3d 1007 (5th Cir. 1995).

                                  3          Because defendant is not entitled to appointed counsel for purposes of filing a

                                  4    motion brought under 18 U.S.C. § 3582(c), the motion to appoint counsel is DENIED.

                                  5          IT IS SO ORDERED.

                                  6    Dated: June 2, 2021

                                  7                                                    /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  8                                                United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
